t32HtS
                       RECEIVED-IN
                     1716 Sixth
                          ^irtr£f  appeals
                                                                                        RECEIVED IN
                                District
                                                                     _T_ XT- ^^F?F^^ALAPPEALS
  ORIGINAL                SEP 3 0 2015
                                                  J/k                                    OCT 07 2015

                  3ebra Auirey, Clerk             LAL-Jptt£L

         FILED IN.
jOUfff-OF-GRIMlNAU AEEEALS                      ___*_       I_fc&_J_5                    .
      -Qei-o^a

    Abel Acosta   _ierK
                             STATE a f? TIEXAS- &&s/k9^D£A#XS)
                  EoofCrH Tvbtc/AL blsr£!^^Lcia£r.A ROzz: Cou/tAV
                         RE: Cfc2jO\S"-Q3P
                   Pmxno^ Fo/e Di$cagt*o*/4M jRsmmu/.
                           Tft£: PBmtua44__g MDV&3 Aa/m> P^r/r/Q/f$
                  5Vf_g caMT R>U$
                  /?_?__i_4£:___na

                  FAtZTZ/At E/skatA/6S.X ^EUEVE Ttt£T STATS M/h$

                  A_f£^i?^ o^r'rtjg'/ZA/? A0 #A* £Z4/*a£%?

                  T B£i./sPrjr 7^_r zo^jtssr £&/?*!/&' hU^A/aT
                  ______5^ VPZltS/riV A/t/D-A£60££>/A'6 ># *AU/;

               _ _?_^ ^"SHi 72__Z*_____^^
                                    /"""_>   Al* /] lS\ I   _^„   „ ^ _ *»•"> _»   >^   >T             •_ > ,i   ..   v»_>
 Fur&^M*/?^j X~ aiajl A/$r wto^/eiy
6U££LAt STAtrMAl^ASsr &P AsA/fri>lj/g;st1£sP'7- frj^s £>£A/tE£>   A1.& sip
flXCzirr To A£TL)&iy PdAeT/S-^fcE-^L^gA^J^
R£&&£&7~ Ty_JE^U&OUSJ/rf> UJJTIL-A-CATM^ALC^
£&lJELS-2^MAd^uU£A'r V&OIEAJIO.
   MY k\(s>tfr TO-£tLL^_€MQC^SS, PUS CQues^L
AA/p ti/6&r r* A Sf^/?? T#lA£j HAWAII-
SF^as £>^a//£& ir^iig- /__r_gt>- ists 3>/__ a/*uA
£2>/g 'ZSZLDAVZ \A)jnpkk(iUT~ B£/f£> ^4__^_T^____5^
AAs£ UOiTHeU-T AA/y ^__7__^iV u„__q_4/ VAA/4A&S 77 #F30£kr?-/?#££ ¥ F>#AY
that: 7-/+/J? An ridf A4/D Prr/r/0^ 3e~ jsu

                U^^p^&tfviu V jxtRai i tt^


                     Dix-T/V \/a^HalzT
                    3LLQ ttMALEVfiiX ST^eC^r
                    J±£A>#e£&0AI^_J^EXA3L
               A/o.
 SlktM-A^p^llat^- -Pises*cv _o r         7^/__t_r


                   s/s,
    STAT& Of TE\AS~ f{&&PcA/OgASTC£}_
 tt>U#TJj OVDK/AjL DISr£UT~s lugfc £>^BL^A
hEuutrgy to A rtf/jm^Mgjy wnMm^
jjTfr/s: sr4T£- beptfrjl. ra^^} Zoo uj. i$r™s1hre£tj
 \AUGTtSlS, T&XAS 7fr?0'f tS7£)*\^l>-&%                        In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00115-CR




        DUSTIN LYNN VANHALST, Appellant

                           V.


           THE STATE OF TEXAS, Appellee




          On Appeal from the 4th District Court
                 Rusk County, Texas
                Trial Court No. CR15-038




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION

       On February 2, 2015, Dustin Lynn Vanhalst was indicted for the offense of murder. About

a month and a half later, Vanhalst filed a "Motion to Set PR Bond." Now, Vanhalst has filed a

notice of appeal in an attempt to appeal the trial court's denial of his motion. The clerk's record

does not, however, include any such order.

       Generally speaking, the Texas Legislature has authorized appeals by criminal defendants

only from written judgments of conviction. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex.

Crim. App. 2010); Ex,parte Shumake, 953 S.W.2d 842, 844 (Tex. App.—Austin 1997, no pet.).

There are a few limited exceptions to this general rule, see Wright v. State, 969 S.W.2d 588, 589

(Tex. App.—Dallas 1998, no pet.), but, without any appealable judgment or order in the record,

this Court does not have jurisdiction to hear Vanhalst's attempted appeal.

       Also, even if the clerk's record included an order denying Vanhalst's motion for a personal

recognizance bond, this Court would not have jurisdiction over this appeal. This Court does not

have jurisdiction to consider an interlocutory appeal of a pretrial motion for a personal

recognizance bond. See Ragston v. State, 424 S.W.3d 49, 50 (Tex. Crim. App. 2014). Rule 31 of

the Texas Rules of Appellate Procedure, captioned "Appeals in Habeas Corpus, Bail, and

Extradition Proceedings in Criminal Cases," has been used by appellate courts in the past to find

jurisdiction over interlocutory orders for the denial of a motion to reduce bail. See TEX. R. APP.

P. 31. However, the Texas Court of Criminal Appeals has determined that "[a] rule of appellate

procedure cannot, by itself, grant the courts of appeals jurisdiction to hear interlocutory appeals

regarding excessive bail or the denial of bail, because this Court's rules cannot enlarge the rights
of litigants beyond those provided in the constitutions or a statute." Ragston, 424 S.W.3d at 52.

Because there is no constitutional or statutory authority granting appellate courts jurisdiction to

hear interlocutory appeals regarding excessive bail or the denial of bail, this Court would not have

jurisdiction over Vanhalst's attempted appeal in any event.

       By letter dated July 21, 2015, we notified Vanhalst of the potential defects in our

jurisdiction over his appeal and afforded him twenty days to show this Court how we had

jurisdiction. We received no response from Vanhalst.

       In light of the foregoing, we dismiss this appeal for want ofjurisdiction.




                                              Josh R. Morriss, III
                                              Chief Justice


Date Submitted:        August 25, 2015
Date Decided:          August 26, 2015

Do Not Publish
     MkMSi
              _01S 1            SEP




                           D                                                     3 J

                      o                              J   !
                               /                     i   S




                      V                   0>
                                                '
                                                 .   *

                                                     t' «


                                                     f       !
                                                                 !   ^
                                                                 :   i
                                                                 i   i
                  Vi

     ii-i^Sih .                                                                  n

                                                                         i •:!       i
                  ^
                          (A       r-
%.
                  3                     _1h     i i I                                to
                  m
                                                                                 L:
 a                        Pi            1 ' 1
                                          ' I


                                                                                     s




                                                                                 n